Exhibit 10.1

 

AMENDED AND RESTATED

WARRANT AGREEMENT

 

THIS AMENDED AND RESTATED WARRANT AGREEMENT is made as of August 5, 2005, by and
between Fulton Financial Corporation, a Pennsylvania corporation (“Fulton”) and
Columbia Bancorp, a Maryland corporation (“Columbia”).

 

W I T N E S S E T H:

 

WHEREAS, Fulton and Columbia have entered into an Agreement and Plan of Merger,
dated July 26, 2005 (the “Merger Agreement”); and

 

WHEREAS, in connection with Fulton’s entry into the Merger Agreement and in
consideration of such entry, Columbia issued to Fulton a warrant entitling
Fulton to purchase up to an aggregate of 1,881,809 shares of Columbia’s common
stock, $.01 par value per share (the “Common Stock”);

 

WHEREAS, the parties desire to amend and restate the original Agreement to add a
new Section 11(the original Agreement, as amended, is referred to as this
“Agreement”).

 

NOW, THEREFORE, in consideration of the execution of the Merger Agreement and
the premises herein contained, and intending to be legally bound, Fulton and
Columbia agree as follows:

 

1. Issuance of Warrant. Concurrently with the execution of this Agreement,
Columbia shall issue to Fulton a warrant in the form attached as Exhibit A
hereto (the “Warrant”, which term as used herein shall include any warrant or
warrants issued upon transfer or exchange of the original Warrant) to purchase
up to 1,881,809 shares of Common Stock, subject to adjustment as provided in
this Agreement and in the Warrant. The Warrant shall be exercisable at a
purchase price of $37.26 per share, subject to adjustment as provided in the
Warrant (the “Exercise Price”). So long as the Warrant is outstanding and
unexercised, Columbia shall at all times maintain and reserve, free from
preemptive rights, such number of authorized but unissued shares of Common Stock
as may be necessary so that the Warrant may be exercised, without any additional
authorization of Common Stock, after giving effect to all other options,
warrants, convertible securities and other rights to acquire shares of Common
Stock. Columbia represents and warrants that it has duly authorized the
execution and delivery of the Warrant and this Agreement and the issuance of
Common Stock upon exercise of the Warrant. Columbia covenants that the shares of
Common Stock issuable upon exercise of the Warrant shall be, when so issued,
duly authorized, validly issued, fully paid and nonassessable and subject to no
preemptive rights. The Warrant and the shares of Common Stock to be issued upon
exercise of the Warrant are hereinafter collectively referred to, from time to
time, as the “Securities.” So long as the Warrant is owned by Fulton, the
Warrant will in no event be exercised for more than that number of shares of
Common Stock equal to 1,881,809 (subject to adjustment as provided in the
Warrant) less the number of shares of Common Stock at the time owned by Fulton.



--------------------------------------------------------------------------------

2. Assignment, Transfer, or Exercise of Warrant. Fulton will not sell, assign,
transfer or exercise the Warrant, in whole or in part, without the prior written
consent of Columbia except upon or after the occurrence of any of the following:
(i) a breach of any representation, warranty, or covenant set forth in the
Merger Agreement by Columbia which would permit a termination of the Merger
Agreement by Fulton pursuant to Section 8.1(b)(i) thereof following an offer or
filing described in subparagraph (iv) below; (ii) the failure of Columbia’s
stockholders to approve the Merger Agreement at a meeting called for such
purpose if at the time of such meeting there has been an announcement by any
Person (other than Fulton) of an offer or proposal to acquire 25% or more of the
Common Stock (before giving effect to any exercise of the Warrant), or to
acquire, merge or consolidate with Columbia, or to purchase all or substantially
all of Columbia’s assets (including, without limitation, any shares of any
subsidiary of Columbia or all or substantially all of any such subsidiary’s
assets) and, within ten business days after such announcement, the Board of
Directors of Columbia either fails to recommend against acceptance of such offer
by Columbia’s stockholders or takes no position with respect thereto; (iii) the
acquisition by any Person of Beneficial Ownership of 25% or more of the Common
Stock (before giving effect to any exercise of the Warrant); (iv) any Person
(other than Fulton) shall have commenced a tender or exchange offer, or shall
have filed an application with an appropriate bank regulatory authority with
respect to a publicly announced offer, to purchase or acquire securities of
Columbia such that, upon consummation of such offer, such Person would have
Beneficial Ownership of 25% or more of the Common Stock (before giving effect to
any exercise of the Warrant) and, within 12 months from such offer or filing,
such person consummates an acquisition described in subparagraph (iii) above;
(v) Columbia shall have entered into an agreement, letter of intent or other
understanding (except for a confidentiality agreement which would be permitted
by Section 5.7(a)(x) of the Merger Agreement) with any Person (other than
Fulton) providing for such Person (A) to acquire, merge, consolidate or enter
into a statutory share exchange with Columbia or to purchase all or
substantially all of Columbia’s assets (including without limitation any shares
of any subsidiary of Columbia or all or substantially all of any such
subsidiary’s assets); or (B) to negotiate with Columbia with respect to any of
the events or transactions mentioned in the preceding clause (A) except for
those negotiations which would be permitted by Section 5.7(a)(y) of the Merger
Agreement; or (vi) termination, or attempted termination, of the Merger
Agreement by Columbia under Section 8.1(c)(iii) of the Merger Agreement. As used
in this Paragraph 2, the terms “Beneficial Ownership” and “Person” shall have
the respective meanings set forth in Paragraph 7(f). The Warrant shall terminate
in accordance with its terms.

 

3. Registration Rights. If, at any time within two years after the Warrant may
be exercised or sold, Columbia shall receive a written request therefor from
Fulton, Columbia shall prepare and file a shelf registration statement (the
“Registration Statement”) under the Securities Act of 1933, as amended (the
“Securities Act”), covering the Warrant (provided that no such registration
shall be required with respect to the Warrant following the termination of the
Warrant in accordance with its terms) and/or the Common Stock issued or issuable
upon exercise of the Warrant (the “Securities”), and shall use its best efforts
to cause the Registration Statement to become effective and remain current for
such period not in excess of 180 days from the day such registration statement
first becomes effective as may be reasonably necessary to affect such sale or
other disposition. Without the prior written consent of Fulton, neither



--------------------------------------------------------------------------------

Columbia nor any other holder of securities of Columbia may include such
securities in the Registration Statement.

 

4. Duties of Columbia upon Registration. If and whenever Columbia is required by
the provisions of Paragraph 3 of this Agreement to effect the registration of
any of the Securities under the Securities Act, Columbia shall:

 

(a) prepare and file with the Securities and Exchange Commission (the “SEC”)
such amendments to the Registration Statement and supplements to the prospectus
contained therein as may be necessary to keep the Registration Statement
effective and current;

 

(b) furnish to Fulton and to the underwriters of the Securities being registered
such reasonable number of copies of the Registration Statement, the preliminary
prospectus and final prospectus contained therein, and such other documents as
Fulton or such underwriters may reasonably request in order to facilitate the
public offering of the Securities;

 

(c) use its best efforts to register or qualify the Securities covered by the
Registration Statement under the state securities or blue sky laws of such
jurisdictions as Fulton or such underwriters may reasonably request;

 

(d) notify Fulton, promptly after Columbia shall receive notice thereof, of the
time when the Registration Statement has become effective or any supplement or
amendment to any prospectus forming a part of the Registration Statement has
been filed;

 

(e) notify Fulton promptly of any request by the SEC for the amending or
supplementing of the Registration Statement or the prospectus contained therein,
or for additional information;

 

(f) prepare and file with the SEC, promptly upon the request of Fulton, any
amendments or supplements to the Registration Statement or the prospectus
contained therein which, in the opinion of counsel for Fulton, are required
under the Securities Act or the rules and regulations promulgated by the SEC
thereunder in connection with the public offering of the Securities;

 

(g) prepare and promptly file with the SEC such amendments of or supplements to
the Registration Statement or the prospectus contained therein as may be
necessary to correct any statements or omissions if, at the time when a
prospectus relating to such Securities is required to be delivered under the
Securities Act, any event shall have occurred as the result of which such
prospectus as then in effect would include an untrue statement of a material
fact or would omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(h) advise Fulton, promptly after Columbia shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC suspending the
effectiveness of the Registration Statement, or the initiation or threatening of
any proceeding for that purpose, and promptly use its best efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such stop order
should be issued; and



--------------------------------------------------------------------------------

(i) at the request of Fulton, furnish on the date or dates provided for in the
underwriting agreement: (i) an opinion or opinions of counsel for Columbia for
the purposes of such registration, addressed to the underwriters and to Fulton,
covering such matters as such underwriters and Fulton may reasonably request and
as are customarily covered by issuer’s counsel at that time; and (ii) a letter
or letters from the independent accountants for Columbia, addressed to the
underwriters and to Fulton, covering such matters as such underwriters or Fulton
may reasonably request, in which letters such accountants shall state (without
limiting the generality of the foregoing) that they are independent accountants
within the meaning of the Securities Act and that, in the opinion of such
accountants, the financial statements and other financial data of Columbia
included in the Registration Statement or any amendment or supplement thereto
comply in all material respects with the applicable accounting requirements of
the Securities Act.

 

5. Expenses of Registration. With respect to the registration requested pursuant
to Paragraph 3 of this Agreement, (a) Columbia shall bear all registration,
filing and NASD fees, printing and engraving expenses, fees and disbursements of
its counsel and accountants and all legal fees and disbursements and other
expenses of Columbia to comply with state securities or blue sky laws of any
jurisdictions in which the Securities to be offered are to be registered or
qualified; and (b) Fulton shall bear all fees and disbursements of its counsel
and accountants, underwriting discounts and commissions, transfer taxes for
Fulton and any other expenses incurred by Fulton.

 

6. Indemnification. In connection with any Registration Statement or any
amendment or supplement thereto:

 

(a) Columbia shall indemnify and hold harmless Fulton, any underwriter (as
defined in the Securities Act) for Fulton, and each person, if any, who controls
Fulton or such underwriter (within the meaning of the Securities Act) from and
against any and all loss, damage, liability, cost or expense to which Fulton or
any such underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such loss, damage, liability, cost or
expense arises out of or is caused by any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement, any
prospectus or preliminary prospectus contained therein or any amendment or
supplement thereto, or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that Columbia
will not be liable in any such case to the extent that any such loss, damage,
liability, cost or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by Fulton, such underwriter or such controlling
person in writing specifically for use in the preparation thereof.

 

(b) Fulton shall indemnify and hold harmless Columbia, any underwriter (as
defined in the Securities Act), and each person, if any, who controls Columbia
or such underwriter (within the meaning of the Securities Act) from and against
any and all loss, damage, liability, cost or expense to which Columbia or any
such underwriter or controlling person may become subject under the Securities
Act or otherwise, insofar as such loss, damage, liability, cost or



--------------------------------------------------------------------------------

expense arises out of or is caused by any untrue or alleged untrue statement of
any material fact contained in the Registration Statement, any prospectus or
preliminary prospectus contained therein or any amendment or supplement thereto,
or arises out of or is based upon the omission or the alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances in which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was so made in reliance upon and in conformity with written information
furnished by Fulton specifically for use in the preparation thereof.

 

(c) Promptly after receipt by any party which is entitled to be indemnified,
pursuant to the provisions of subparagraph (a) or (b) of this Paragraph 6, of
any claim in writing or of notice of the commencement of any action involving
the subject matter of the foregoing indemnity provisions, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to the provisions of subparagraph (a) or (b) of this Paragraph 6,
promptly notify the indemnifying party of the receipt of such claim or notice of
the commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may otherwise have to any
indemnified party hereunder. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party shall have the right to participate in and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party; provided, however, that if the defendants in any action
include both the indemnified party or parties and the indemnifying party and
there is a conflict of interest which would prevent counsel for the indemnifying
party from also representing any indemnified party, such indemnified party shall
have the right to select separate counsel to participate in the defense of such
indemnified party. After notice from the indemnifying party to such indemnified
party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such indemnified party, pursuant to the provisions of
subparagraph (a) or (b) of this Paragraph 6, for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, other than reasonable costs of investigation, unless (i) such
indemnified party shall have employed separate counsel in accordance with the
provisions of the preceding sentence, (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after the notice of the commencement
of the action, or (iii) the indemnifying party has authorized the employment of
counsel for the indemnified party at the expense of the indemnifying party.

 

(d) If recovery is not available under the foregoing indemnification provisions,
for any reason other than as specified therein, any party entitled to
indemnification by the terms thereof shall be entitled to obtain contribution
with respect to its liabilities and expenses, except to the extent that
contribution is not permitted under Section 11(f) of the Securities Act. In
determining the amount of contribution to which the respective parties are
entitled there shall be considered the parties’ relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and/or prevent any statement or omission, and any
other equitable considerations appropriate under the circumstances. Fulton and
Columbia agree that it would not be equitable if the amount of such contribution
were



--------------------------------------------------------------------------------

determined by pro rata or per capita allocation even if the underwriters and
Fulton as a group were considered a single entity for such purpose.

 

7. Redemption and Repurchase Rights.

 

(a) From and after the date on which any event described in Paragraph 2 of this
Agreement occurs which permits the exercise of the Warrant, the Holder as
defined in the Warrant (which shall include a former Holder), who has exercised
the Warrant in whole or in part shall have the right to require Columbia to
redeem some or all of the shares of Common Stock for which the Warrant was
exercised at a redemption price per share (the “Redemption Price”) equal to the
highest of: (i) 110% of the Exercise Price, (ii) the highest price paid or
agreed to be paid for any share of Common Stock by an Acquiring Person (as
defined below) during the one year period immediately preceding the date of
redemption, and (iii) in the event of a sale of all or substantially all of
Columbia’s assets or all or substantially all of a subsidiary of Columbia’s
assets: (x) the sum of the price paid in such sale for such assets and the
current market value of the remaining assets of Columbia as determined by a
recognized investment banking firm selected by such Holder, divided by (y) the
number of shares of Common Stock then outstanding. If the price paid consists in
whole or in part of securities or assets other than cash, the value of such
securities or assets shall be their then current market value as determined by a
recognized investment banking firm selected by the Holder and reasonably
acceptable to Columbia.

 

(b) From and after the date on which any event described in Paragraph 2 of this
Agreement occurs which permits the exercise of the Warrant, the Holder as
defined in the Warrant (which shall include a former Holder), shall have the
right to require Columbia to repurchase all or any portion of the Warrant at a
price (the “Warrant Repurchase Price”) equal to the product obtained by
multiplying: (i) the number of shares of Common Stock represented by the portion
of the Warrant that the Holder is requiring Columbia to repurchase, times
(ii) the excess of the Redemption Price over the Exercise Price.

 

(c) The Holder’s right, pursuant to this Paragraph 7, to require Columbia to
repurchase a portion or all of the Warrant, and/or to require Columbia to redeem
some or all of the shares of Common Stock for which the Warrant was exercised,
shall expire on the close of business on the 60th day following the occurrence
of any event described in Paragraph 2 which permits the exercise of the Warrant.

 

(d) The Holder may exercise its right, pursuant to this Paragraph 7, to require
Columbia to repurchase all or a portion of the Warrant, and/or to require
Columbia to redeem some or all of the shares of Common Stock for which the
Warrant was exercised, by surrendering for such purpose to Columbia, at its
principal office within the time period specified in the preceding subparagraph,
the Warrant and/or a certificate or certificates representing the number of
shares to be redeemed accompanied by a written notice stating that it elects to
require Columbia to repurchase the Warrant or a portion thereof and/or to redeem
all or a specified number of such shares in accordance with the provisions of
this Paragraph 7. As promptly as practicable, and in any event within five
business days after the surrender of the Warrant and/or such certificates and
the receipt of such notice relating thereto, Columbia shall deliver or cause to



--------------------------------------------------------------------------------

be delivered to the Holder: (i) the applicable Redemption Price (in immediately
available funds) for the shares of Common Stock which it is not then prohibited
under applicable law or regulation from redeeming, and/or (ii) the applicable
Warrant Repurchase Price, and/or (iii) if the Holder has given Columbia notice
that less than the whole Warrant is to be repurchased and/or less than the full
number of shares of Common Stock evidenced by the surrendered certificate or
certificates are to be redeemed, a new certificate or certificates, of like
tenor, for the number of shares of Common Stock evidenced by such surrendered
certificate or certificates less the number shares of Common Stock redeemed
and/or a new Warrant reflecting the fact that only a portion of the Warrant was
repurchased.

 

(e) To the extent that Columbia is prohibited under applicable law or
regulation, or as a result of administrative or judicial action, from
repurchasing the Warrant and/or redeeming the Common Stock as to which the
Holder has given notice of repurchase and/or redemption, Columbia shall
immediately so notify the Holder and thereafter deliver or cause to be
delivered, from time to time to the Holder, the portion of the Warrant
Repurchase Price and/or the Redemption Price which it is no longer prohibited
from delivering, within five business days after the date on which Columbia is
no longer so prohibited; provided, however, that to the extent that Columbia is
at the time and after the expiration of 25 months, so prohibited from delivering
the Warrant Repurchase Price and/or the Redemption Price, in full (and Columbia
hereby undertakes to use its best efforts to obtain all required regulatory and
legal approvals as promptly as practicable), Columbia shall deliver to the
Holder a new Warrant (expiring one year after delivery) evidencing the right of
the Holder to purchase that number of shares of Common Stock representing the
portion of the Warrant which Columbia is then so prohibited from repurchasing,
and/or Columbia shall deliver to the Holder a certificate for the shares of
Common Stock which Columbia is then so prohibited from redeeming, and Columbia
shall have no further obligation to repurchase such new Warrant or redeem such
Common Stock; and provided further, that upon receipt of such notice and until
five days thereafter the Holder may revoke its notice of repurchase of the
Warrant and/or redemption of Common Stock by written notice to Columbia at its
principal office stating that the Holder elects to revoke its election to
exercise its right to require Columbia to repurchase the Warrant and/or redeem
the Common Stock, whereupon Columbia will promptly redeliver to the Holder the
Warrant and/or the certificates representing shares of Common Stock surrendered
to Columbia for purposes of such repurchase and/or redemption, and Columbia
shall have no further obligation to repurchase such Warrant and/or redeem such
Common Stock.

 

(f) As used in this Agreement the following terms have the meanings indicated:

 

(1) “Acquiring Person” shall mean any “Person” (hereinafter defined) who or
which is the “Beneficial Owner” (hereinafter defined) of 25% or more of the
Common Stock (before giving effect to any exercise of the Warrant);

 

(2) A “Person” shall mean any individual, firm, corporation or other entity and
shall also include any syndicate or group deemed to be a “Person” by operation
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended;



--------------------------------------------------------------------------------

(3) A Person shall be a “Beneficial Owner”, and shall have “Beneficial
Ownership,” of all securities:

 

(i) which such Person or any of its Affiliates (as hereinafter defined)
beneficially owns, directly or indirectly; and

 

(ii) which such Person or any of its Affiliates or Associates has (1) the right
to acquire (whether such right is exercisable immediately or only after the
passage of time or otherwise) pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise, or (2) the right to vote pursuant to any
proxy, power of attorney, voting trust, agreement, arrangement or understanding;
and

 

(4) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the regulations promulgated by the SEC under the
Securities and Exchange Act of 1934, as amended.

 

8. Remedies. Without limiting the foregoing or any remedies available to Fulton,
it is specifically acknowledged that Fulton would not have an adequate remedy at
law for any breach of this Warrant Agreement and shall be entitled to specific
performance of Columbia’s obligations under, and injunctive relief against any
actual or threatened violation of the obligations of any Person subject to, this
Agreement.

 

9. Limitation of Holder’s Profit

 

(a) Notwithstanding any other provision of the Warrant, this Agreement or the
Merger Agreement, in no event shall Holder’s Total Profit (as defined below)
exceed $21,900,000 (“Maximum Profit”), and, if it otherwise would exceed such
amount, Holder, at its sole discretion, shall either (i) reduce the number of
shares subject to the Warrant, (ii) deliver to Columbia, for cancellation,
shares of Common Stock, (iii) pay cash to Columbia, (iv) reduce the amount of
the consideration paid pursuant to Section 7 of this Agreement or (v) any
combination of the foregoing, so that Holder’s actually realized Total Profit
shall not exceed the Maximum Profit after taking into account the foregoing
actions. Notwithstanding any other provision of the Warrant, this Agreement or
the Merger Agreement, the Warrant may not be exercised for a number of shares as
would, as of the date of exercise, result in a Notional Total Profit (as defined
below) of more than the Maximum Profit and, if exercise of the Warrant would
otherwise result in the Notional Total Profit exceeding such amount, Holder, in
its discretion, may take any of the actions specified in this Section 9(a) so
that the Notional Total Profit shall not exceed the Maximum Profit; provided,
however, that nothing in this sentence shall restrict any subsequent exercise of
the Warrant which at such time complies with this sentence.

 

(b) For purposes of this Agreement, “Total Profit” shall mean: (i) the aggregate
amount (before taxes) of (A) the excess of (x) the net cash amounts or fair
market value of any property received by Holder pursuant to a sale of shares of
Common Stock issued upon exercise of the Warrant (“Warrant Shares”), other than
to a wholly-owned Subsidiary of Holder, or a repurchase of Warrant Shares by
Columbia pursuant to Section 7 of this Agreement, after



--------------------------------------------------------------------------------

payment of applicable brokerage or sales commissions and discounts, over
(y) Holder’s aggregate purchase price for such Warrant Shares, plus (B) all
amounts received by Holder upon the repurchase of the Warrant by Columbia
pursuant to Section 7 of this Agreement, minus (ii) all amounts of cash
previously paid to Columbia pursuant to Section 9(a) plus the value of the
Warrant Shares previously delivered to Columbia for cancellation pursuant to
Section 9(a), which value shall be deemed to be the aggregate Exercise Price
paid for such Warrant Shares. For purposes of this Agreement, “Notional Total
Profit” with respect to any number of shares as to which Holder may propose to
exercise the Warrant shall be the Total Profit, determined as of the date of
such proposed exercise assuming that the Warrant were exercised on such date for
such number of shares, and assuming that such shares, together with all other
Warrant Shares held by Holder and its affiliates as of such date, were sold for
cash at the closing market price for the Common Stock as of the close of
business on the preceding trading day (less customary brokerage commissions).
For purposes of this Section 9, transactions by a wholly-owned Subsidiary
transferee of Holder in respect of the Warrant or Warrant Shares transferred to
it shall be treated as if made by Holder.

 

10. Miscellaneous.

 

(a) The representations, warranties, and covenants of Columbia set forth in the
Merger Agreement are hereby incorporated by reference in and made a part of this
Agreement, as if set forth in full herein.

 

(b) This Agreement, the Warrant and the Merger Agreement set forth the entire
understanding and agreement of the parties hereto and supersede any and all
prior agreements, arrangements and understandings, whether written or oral,
relating to the subject matter hereof and thereof. No amendment, supplement,
modification, waiver, or termination of this Agreement shall be valid and
binding unless executed in writing by both parties.

 

(c) This Agreement shall be deemed to have been made in, and shall be governed
by and interpreted in accordance with the substantive laws of, the Commonwealth
of Pennsylvania.

 

(d) The covenants in this Agreement are severable, and if any covenant or
portion thereof is held to be invalid or unenforceable for any reason, such
covenant or portion thereof shall be modified or adjusted by a court or other
tribunal exercising its equitable powers to the extent necessary to cure such
invalidity or unenforceability, and all other covenants and provisions shall
remain valid and enforceable.



--------------------------------------------------------------------------------

11. Limitation on Beneficial Ownership and Exercise Price. Notwithstanding
anything in this Agreement or the Warrant to the contrary, (1) in no event will
the Warrant be exercisable for a number of shares of Common Stock that would
cause the Holder’s beneficial ownership of the Common Stock to exceed 19.9% of
the sum of (a) the number of shares issuable upon exercise of the Warrant and
(b) the issued and outstanding shares of Common Stock, and (2) if, as a result
of the adjustments contemplated by Section 6(B) of the Warrant, the Exercise
Price would be reduced below $37.26, then in no event will the Warrant be
exercisable for a number of shares of Common Stock that would cause the Holder’s
beneficial ownership of the Common Stock to exceed 19.9% of the number of issued
and outstanding shares of Common Stock as of July 26, 2005.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

Fulton Financial Corporation By:  

/s/ R. SCOTT SMITH, JR.

   

R. Scott Smith, Jr.

President and Chief Operating Officer

 

Attest:  

/s/ GEORGE R. BARR

   

George R. Barr, Secretary

 

 

Columbia Bancorp By:  

/s/ JOHN A. SCALDARA, JR.

   

John A. Scaldara, Jr.

President and Chief Executive Officer

 

Attest:  

/s/ SIBYL S. MALATRAS

   

Sibyl S. Malatras

Secretary